Citation Nr: 0736153	
Decision Date: 11/16/07    Archive Date: 11/26/07

DOCKET NO.  05-18 990	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, 
Massachusetts


THE ISSUES

1.  Entitlement to a compensable rating for a bilateral 
hearing loss disability.

2.  Entitlement to a compensable rating for a bilateral 
Eustachian tube disability.



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

M. Riley, Associate Counsel



INTRODUCTION

The veteran served on active duty from January 1957 to 
December 1959.  This case comes before the Board of Veterans' 
Appeals (Board) on appeal from a March 2004 rating decision 
issued by the Department of Veterans Affairs (VA) Regional 
Office (RO) in St. Louis, Missouri, which, in pertinent part, 
denied entitlement to compensable disability ratings for the 
above conditions.   The veteran resides within the 
jurisdiction of the Boston, Massachusetts RO.


FINDINGS OF FACT

1.  The veteran has Level I hearing in both the right and 
left ears.

2.  The veteran's bilateral Eustachian tube disability is 
essentially asymptomatic and not manifested by swelling, dry 
and scaly or serious discharge, or itching requiring frequent 
and prolonged treatment.


CONCLUSIONS OF LAW

1.  The criteria for a compensable rating for a bilateral 
hearing loss disability have not been met.  38 U.S.C.A. § 
1155 (West 2002); 38 C.F.R. §§  4.85, Tables VI, VIA and VII, 
Diagnostic Code 6100; § 4.86 (2007).

2.  The criteria for a compensable rating for bilateral 
Eustachian tube disability have not been met.  38 U.S.C.A. § 
1155; 38 C.F.R. §§ 4.7, 4.21, 4.87, Diagnostic Codes 6201, 
6202, 6210 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 
2002 & Supp. 2007) redefined VA's duty to assist the veteran 
in the development of a claim.  VA regulations for the 
implementation of the VCAA were codified as amended at 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2007).

Under the VCAA, VA must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
(3) that the claimant is expected to provide; and (4) must 
request that the claimant provide any evidence in his 
possession that pertains to the claim.  Pelegrini v. Principi 
(Pelegrini II), 18 Vet. App. 112, 120-21 (2004), see 38 
U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).

In a letter issued in June 2003, prior to the initial 
adjudication of the claims, the RO notified the veteran of 
the evidence needed to substantiate his claims for 
entitlement to increased evaluations.  The letter also 
satisfied the second and third elements of the duty to notify 
by informing the veteran that VA would try to obtain medical 
records, employment records, or records held by other Federal 
agencies, but that he was nevertheless responsible for 
providing any necessary releases and enough information about 
the records to enable VA to request them from the person or 
agency that had them.

With respect to the fourth element, the June 2003 VCAA letter 
invited the veteran to submit evidence showing that the 
disabilities had worsened.  This statement served to advise 
the veteran to submit any evidence in his possession 
pertinent to the claim on appeal.

The United States Court of Appeals for Veterans Claims 
(Court) has also held that the VCAA notice requirements of 38 
U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five 
elements of a service connection claim.  Those five elements 
include: 1) veteran status; 2) existence of a disability; 3) 
a connection between the veteran's service and the 
disability; 4) degree of disability; and 5) effective date of 
the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006). 

The veteran was notified of the first three elements of the 
Dingess notice by the June 2003 letter.  While he has not 
received specific information regarding the disability rating 
and effective date elements of his claims, as the claims are 
being denied, no additional disability rating or effective 
date will be assigned.  Therefore, the veteran is not 
prejudiced by the lack of notice on these elements.  See 
Bernard v. Brown, 4 Vet. App. 384, 394 (1993) (where the 
Board addresses a question that has not been addressed by the 
agency of original jurisdiction, the Board must consider 
whether the veteran has been prejudiced thereby).  

The Duty to Assist

The VCAA also requires VA to make reasonable efforts to help 
a claimant obtain evidence necessary to substantiate his 
claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c), (d).  This 
"duty to assist" contemplates that VA will help a claimant 
obtain records relevant to his claim, whether or not the 
records are in Federal custody, and that VA will provide a 
medical examination or obtain an opinion when necessary to 
make a decision on the claim.  38 C.F.R. § 3.159(c)(4).

The Board notes that while the veteran has not identified any 
records of treatment during the appeals period for VA to 
obtain on his behalf, he has been provided proper VA 
examinations to determine the current severity of his 
bilateral hearing loss disability and bilateral Eustachian 
tube dysfunction.

For the reasons set forth above, the Board finds that VA has 
complied with the VCAA's notification and assistance 
requirements.  The appeal is thus ready to be considered on 
the merits.

Legal Criteria

Disability evaluations are determined by evaluating the 
extent to which a veteran's service-connected disability 
adversely affects his ability to function under the ordinary 
conditions of daily life, including employment, by comparing 
his symptomatology with the criteria set forth in the 
Schedule for Rating Disabilities (Rating Schedule).  38 
U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.2, 4.10 (2007).

If two evaluations are potentially applicable, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that 
evaluation; otherwise, the lower evaluation will be assigned. 
38 C.F.R. § 4.7 (2007).

In view of the number of atypical instances it is not 
expected, especially with the more fully described grades of 
disabilities, that all cases will show all the findings 
specified.  Findings sufficiently characteristic to identify 
the disease and the disability therefrom, and above all, 
coordination of rating with impairment of function will, 
however, be expected in all instances.  38 C.F.R. § 4.21 
(2007).

In evaluating a disability, the Board considers the current 
examination reports in light of the whole recorded history to 
ensure that the current rating accurately reflects the 
severity of the condition.  The Board has a duty to 
acknowledge and consider all regulations that are potentially 
applicable.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  
The medical as well as industrial history is to be 
considered, and a full description of the effects of the 
disability upon ordinary activity is also required.  38 
C.F.R. §§ 4.1, 4.2, 4.10.

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern. 
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  

When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the Secretary shall give the benefit of the doubt 
to the claimant.  38 U.S.C.A. § 5107 (West 2002); see also 
Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

Factual Background

Service connection was granted for the veteran's bilateral 
hearing loss disability and bilateral Eustachian tube 
dysfunction in a February 1992 rating decision.  Both 
disabilities were assigned noncompensable disability 
evaluations, effective June 8, 1989.  The veteran's current 
claim for increased ratings was received in April 2003.
In response to his claim for increased ratings, the veteran 
was provided a VA examination in August 2003.  He reported 
experiencing yellowish drainage from his ear two to three 
times a month.  He also stated that his hearing tended to 
fluxuate and he would experience pain when his ears popped.  
An audiogram was performed and pure tone thresholds, in 
decibels, were as follows:




HERTZ


1000
2000
3000
4000
RIGHT
30
35
45
55
LEFT
35
30
60
65

Speech audiometry revealed speech recognition ability of 96 
percent in the right ear and 94 percent in the left ear.  
Tympanic examination was within normal limits for pressure 
but slightly hypercompliant in the right ear and 
hypercompliant in the left ear.  The diagnosis was bilateral 
mild to moderately severe sensorineural hearing loss.

In February 2006 the veteran was afforded another VA 
audiological examination.  He stated that he did not have ear 
infections, but did note a brownish-like fluid in his ear.  
The audiogram showed pure tone thresholds, in decibels, were 
as follows:




HERTZ


1000
2000
3000
4000
RIGHT
35
40
50
65
LEFT
40
45
55
65

Speech recognition ability was found to be 96 percent in the 
right ear and 96 percent in the left ear.  Tympanic 
examination of the right ear drum was within normal limits 
for shape, compliance, and pressure.  The left ear drum was 
hypercompliant at ambient pressure.  The diagnosis was 
bilateral mild to moderately severe sensorineural hearing 
loss. 

The veteran's most recent VA examination was conducted in 
March 2006 to determine the current severity of his 
Eustachian tube dysfunction.  He stated that his ears would 
become blocked when riding in high-rise elevators.  He had 
not required tube insertion, but reported having recurrent 
yellowish drainage from the left ear.  He denied experiencing 
vertigo.   

Physical examination showed that the auricles were normal 
bilaterally without tissue loss or deformity.  Ear canals 
were normal with healthy skin and without visible drainage, 
granulation tissue, or infection.  Tympanic membranes were 
intact bilaterally without evidence of middle ear effusion.  
Rinne was positive bilaterally and Weber was to the midline.  
There was no spontaneous hystagmus.  The diagnoses were 
bilateral sensorineural hearing loss, left ear tinnitus, 
Eustachian tube dysfunction, and recurrent left ear drainage. 

Based on the veteran's medical history, the examiner 
concluded that the veteran had Eustachian tube dysfunction 
especially in the left ear, however, it was intermittent in 
nature and the most recent tympanogram did not document it.  
There was no evidence of middle ear effusion or retracted 
tympanic membrane.  

The tympanic membrane was intact and there was no visible 
perforation or middle ear infection.  The examiner concluded 
that it was more likely than not that the veteran's 
sensorineural hearing loss was caused by his military noise 
exposure, and was not related to his Eustachian tube 
dysfunction.  He also found that the veteran's left ear 
drainage was due to choric otitis externa and was also not 
related to his Eustachian tube dysfunction.  

Bilateral Hearing Loss

Evaluations of hearing loss range from noncompensable to 100 
percent, based upon organic impairment of hearing acuity as 
measured by the results of controlled speech discrimination 
tests, together with the average hearing threshold level as 
measured by puretone audiometry tests in the frequencies 
1000, 2000, 3000, and 4000 cycles per second.  38 C.F.R. § 
4.85(a) and (d) (2007).  

To evaluate the degree of disability for service-connected 
bilateral hearing loss, the rating schedule establishes 
eleven (11) auditory acuity levels, designated from level I, 
for essentially normal acuity, through level XI, for profound 
deafness.  38 C.F.R. § 4.85, Diagnostic Code 6100 (2007).  
The assignment of disability ratings for hearing impairment 
is derived by a mechanical application of the Rating Schedule 
to the numeric designations assigned after audiometric 
evaluations are rendered.  See Lendenmann v. Principi, 3 Vet. 
App. 345, 349 (1992).  

When the pure tone thresholds at the four specified 
frequencies (1000, 2000, 3000, and 4000 hertz) are 55 
decibels or more, or when the pure tone thresholds are 30 
decibels or less at 1000 Hertz and 70 decibels or more at 
2000 Hertz, the rating specialist will determine the Roman 
numeral designation for hearing impairment from either Table 
VI or Table VIa, whichever results in the higher numeral.  
That numeral will then be elevated to the next highest Roman 
numeral.  38 C.F.R. § 4.86.  

The veteran does not meet the criteria for an exceptional 
pattern of hearing loss.  With respect to the right ear, the 
greatest degree of hearing impairment was measured at the 
veteran's February 2006 VA audiological examination.  The 
pure tone threshold average at that time was 47.5 decibels 
with a speech recognition score of 96 percent.  This 
translates to Level I hearing impairment under Table VI.  
With respect to the left ear, the greatest degree of hearing 
impairment was also measured at the veteran's February 2006 
audiological examination.  

The pure tone threshold average at that time was 51.25 
decibels and the speech recognition score was 96 percent.  
This also translates to Level I hearing impairment under 
Table VI.  Level I hearing impairment in both ears warrants a 
noncompensable rating under the applicable criteria.  38 
C.F.R. § 4.85, Diagnostic Code 6100 (2007).  Accordingly, an 
increased rating is not warranted. 

Bilateral Eustachian Tube Disability

The Board notes that the veteran's Eustachian tube disability 
is currently rated by analogy under Diagnostic Code 6210, 
pertaining to chronic otitis externa.  A maximum rating of 10 
percent is warranted under this Diagnostic Code for swelling, 
dry and scaly or serious discharge, and itching requiring 
frequent and prolonged treatment.  The Board notes that the 
other potentially applicable Diagnostic Codes, Diagnostic 
Codes 6201 and 6202 pertaining to chronic nonsupportive 
otitis media with effusion and otosclerosis, require rating 
based on resulting hearing loss.  In view of the fact that 
the veteran is currently in receipt of a separate rating for 
hearing loss, rating the Eustachian tube dysfunction on the 
basis of hearing loss would constitute prohibited pyramiding.  
38 C.F.R. § 4.14 (2007).

The March 2006 VA examiner concluded that the veteran's 
sensorineural hearing loss was caused by his military noise 
exposure and was not related to Eustachian tube disability.  
Therefore, rating the veteran's hearing loss as a residual of 
his bilateral Eustachian tube disability under Diagnostic 
Codes 6201 and 6202 is not appropriate.  Accordingly, a 
compensable rating is not warranted under these diagnostic 
codes.

After review of the medical evidence of record, the Board 
finds that a compensable disability rating is not warranted 
for the veteran's Eustachian tube disability under Diagnostic 
Code 6210.  In this regard, the Board notes that while the 
veteran's ears were found to be hypercompliant at ambient 
pressure during his August 2003 VA examination, the March 
2006 VA examiner concluded that the veteran's tympanic 
membranes were intact bilaterally without evidence of middle 
ear effusion.  In addition, the veteran's auricles and ear 
canals were found to be normal bilaterally.  

The examiner concluded that the veteran's Eustachian tube 
dysfunction was intermittent in nature and noted that it was 
not documented on the most recent tympanogram.  While the 
veteran complained of drainage from his left ear, the 
examiner attributed this to a nonservice-connected condition 
and stated that it was not related to the veteran's 
Eustachian tube dysfunction.  There is also no medical 
evidence of dry, scaly, or serious discharge, or itching of 
the ears.  Finally, there is no medical evidence that the 
veteran's bilateral Eustachian tube disability has 
necessitated frequent and prolonged treatment.  

The Board therefore concludes that the preponderance of the 
evidence is against a finding that the veteran's bilateral 
Eustachian tube disability meets or approximates the criteria 
for a compensable evaluation.  38 U.S.C.A. § 5107(b); 
38 C.F.R. §§ 4.7, 4.21.


ORDER

Entitlement to a compensable rating for a bilateral hearing 
loss disability is denied.

Entitlement to a compensable rating for a bilateral 
Eustachian tube disability is denied.



____________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


